EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Telephonic Interview 
On February 3, 2022, the examiner reached applicant’s representative, Timothy H. Caine, to review the claim language and put the claim in condition for allowance. Applicant was informed that the current amendment of the claims are being disclosed by the cited prior arts on record and was invited to amend the independent claims to include the limitation(s) / feature(s) of claims 3, 7 and 10 – previously indicated as allowable subject matter. On February 8, an agreement was reached to amend claims 1, 11, 13 and canceled claims 3, 7 and 10 via an examiner’s amendment.  

This Examiner’s Amendment was authorized by Applicant’s representative on February 8, 2022 via a telephonic interview. 

The application has been amended as follows:

Claim 1 (Currently Amended):  An airspace management system, comprising:

a microprocessor;
a memory;
wherein the server is configured to:
acquire, for each unmanned aerial vehicle, an authority level of an operation of the unmanned aerial vehicle;
	  acquire, for each airspace occupying a fixed range, an airspace level indicating an allowable range of the authority level in the airspace; 
wherein the authority level and airspace level comprise numeric values; [[and]]
	determine, based on the authority level and the airspace level, whether the unmanned aerial vehicle is flyable in a given airspace;
wherein the airspace level is calculated based on a building density level, a population density level, presence or absence of plant and animal inhabitation, terrain, a congestion degree in terms of the unmanned aerial vehicle, or weather;
wherein the server is further configured to:
	  	acquire a flight permit application including:
			departure-and-arrival position information indicating a departure position, which is a position where the unmanned aerial vehicle starts flying, and an arrival position, which is a position where the unmanned aerial vehicle finishes flying; and
departure-and-arrival time information indicating a departure time, which is a time when the unmanned aerial vehicle starts flying, and an arrival time, which is a time when the unmanned aerial vehicle finishes flying; and
		generate a flight path based on the flight permit application, and setting a width of the flight path allowed for the unmanned aerial vehicle based on the authority level and the airspace level,
	  wherein the congestion degree is set, for each airspace, based on a number of overlaps with the flight path having the width; and
control the flight of the unmanned aerial vehicle based on the generated flight path.

Claim 3 (Canceled).
Claim 7 (Canceled).
Claim 10 (Canceled).

Claim 11 (Currently Amended): An airspace management method, comprising:
	acquiring, for each unmanned aerial vehicle, an authority level of an operation of the unmanned aerial vehicle;
	acquiring, for each airspace occupying a fixed range, an airspace level indicating an allowable range of the authority level in the airspace; 
wherein the authority level and airspace level comprise numeric values; [[and]]
	determining based on the authority level and the airspace level whether the unmanned aerial vehicle is flyable in a given airspace;
wherein the airspace level is calculated based on a building density level, a population density level, presence or absence of plant and animal inhabitation, terrain, a congestion degree in terms of the unmanned aerial vehicle, or weather;
	  	acquiring a flight permit application including:
			departure-and-arrival position information indicating a departure position, which is a position where the unmanned aerial vehicle starts flying, and an arrival position, which is a position where the unmanned aerial vehicle finishes flying; and
			departure-and-arrival time information indicating a departure time, which is a time when the unmanned aerial vehicle starts flying, and an arrival time, which is a time when the unmanned aerial vehicle finishes flying; and
		generating a flight path based on the flight permit application, and setting a width of the flight path allowed for the unmanned aerial vehicle based on the authority level and the airspace level,
	wherein the congestion degree is set, for each airspace, based on a number of overlaps with the flight path having the width; and
controlling the flight of the unmanned aerial vehicle based on the generated flight path.

Claim 13 (Currently Amended):  An airspace management system comprising:
a first computer and a second computer, in communication with each other;
wherein the second computer configured to transmit a flight permit application request to the first computer, wherein the flight permit application request includes departure and arrival position information and departure and arrival time information;
wherein the second computer is further configured to transmit information relating to an authority level to the first computer;
wherein the first computer is configured to receive the flight permit application request and the information relating to an authority level from the second computer;
wherein the first computer is configured to acquire airspace level information, which indicates an allowable range of the authority level in an airspace;
wherein the first computer is configured to calculate an authority level based on the received authority level information;
	wherein the authority level and airspace level comprise numeric values;
wherein the first computer is configured to generate a flight path based on the flight permit application request, the authority level and the airspace level information, and set a width of the flight path based on the authority level and the airspace level; [[and]]
wherein the first computer is configured to transmit the flight path to the second computer;
wherein the airspace level is calculated based on a building density level, a population density level, presence or absence of plant and animal inhabitation, terrain, a congestion degree in terms of an unmanned aerial vehicle, or weather;
	  	wherein the flight permit application includes:
			departure-and-arrival position information indicating a departure position, which is a position where the unmanned aerial vehicle starts flying, and an arrival position, which is a position where the unmanned aerial vehicle finishes flying; and
			departure-and-arrival time information indicating a departure time, which is a time when the unmanned aerial vehicle starts flying, and an arrival time, which is a time when the unmanned aerial vehicle finishes flying; and
		  wherein the congestion degree is set, for each airspace, based on a number of overlaps with the flight path having the width; and
wherein the second computer is configured to control the flight of the unmanned aerial vehicle based on the generated flight path.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664